Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of November 3,
2005, among Focus Enhancements, Inc., a Delaware corporation (the “Company”),
and each Purchaser identified on the signature pages hereto (each a “Purchaser”
and collectively the “Purchasers”); the Company and each Purchaser are
individually referred to herein as a “party” and collectively as the “parties”.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchasers,
and the Purchasers, severally and not jointly, desire to purchase from the
Company in the aggregate, up to $6,500,000 of shares of Common Stock and
Warrants on the Closing Date, each as set forth in the respective amounts on the
signature pages attached hereto.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1  Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.  With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Cash Placement Agent Fee” shall have the meaning ascribed to such term in
Section 3.1(s).

 

“Closing” means the closing of the purchase and sale of the Common Stock and the
Warrants pursuant to Section 2.1.

 

1

--------------------------------------------------------------------------------


 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to the Purchasers’ obligations to pay the Subscription
Amount have been satisfied or waived.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.01 par value per share,
and any securities into which such common stock may hereafter be reclassified.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company Counsel” means Manatt, Phelps & Phillips, LLP with offices located at
1001 Page Mill Road, Bldg. 2, Palo Alto, California  94304-1006.

 

“Disclosure Schedules” means the Disclosure Schedules attached hereto.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Environmental Laws” shall have the meaning ascribed to such term in
Section 3.1(ff).

 

“Escrow Amount” shall have the meaning ascribed to such term in Section 2.1(c).

 

“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(hh).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

 “Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Lead Investor” shall have the meaning ascribed to such term in
Section 2.1(d)(iv).

 

“Lead Investor Counsel” shall have the meaning ascribed to such term in
Section 2.1(c).

 

“Lead Investor Counsel Fees” shall have the meaning ascribed to such term in
Section 5.1.

 

2

--------------------------------------------------------------------------------


 

“Lead Investor Counsel Duties” shall have the meaning ascribed to such term in
Section 2.1(d)(iii).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Net Escrow Amount” means the Escrow Amount less the Cash Placement Agent Fee
(as defined in Section 3.1(s)) and the Lead Investor Counsel Fees (as defined in
Section 5.1).

 

“Per Share Purchase Price” shall be $0.6576, subject to adjustment for reverse
and forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement but
prior to the Closing.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Placement Agent” means First Montauk Securities Corp.

 

“Prohibited Transaction” shall have the meaning ascribed to such term in
Section 3.2(f).

 

“Pro Rata Share” means, with respect to a Purchaser, the ratio that the number
of Shares to be issued to such Purchaser at the Closing bears to the total
number of Shares to be issued to all of the Purchasers at the Closing.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and each Purchaser, in the
form of Exhibit A hereto.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares and the Warrant Shares.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any

 

3

--------------------------------------------------------------------------------


 

similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Subscription Amount” means, as to each Purchaser, the amounts set forth below
such Purchaser’s signature block on the signature page hereto, in United States
dollars and in immediately available funds.

 

“Subsidiary” shall mean the subsidiaries of the Company, if any, set forth on
Schedule 3.1(a) or any business entity in which the Company now or in the future
owns or has the power to vote or control, at the time such is determined, 
twenty percent (20%) or more of the equitable, beneficial,  legal or other
ownership interests thereof.

 

“Trading Affiliates” shall have the meaning ascribed to such term in
Section 3.2(f).

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market or the
Nasdaq Capital Market.

 

“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock

 

4

--------------------------------------------------------------------------------


 

for such date (or the nearest preceding date) on the primary Trading Market on
which the Common Stock is then listed or quoted as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. ET to 4:02 p.m. Eastern
Time) using the VAP function; (b) if the Common Stock is not then listed or
quoted on an Trading Market and if prices for the Common Stock are then quoted
on the OTC Bulletin Board, the volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the OTC Bulletin Board; (c)  if
the Common Stock is not then listed or quoted on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
the National Quotation Bureau Incorporated (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (d) in all other cases, the fair
market value of a share of Common Stock as determined by a nationally
recognized-independent appraiser selected in good faith by the Company and the
Purchasers holding a majority of the Shares then outstanding.

 

“Warrants” means the Common Stock Purchase Warrants, in the form of Exhibit B,
issuable to the Purchasers at the Closing, which warrants shall have an exercise
price equal to $.8505 per share and shall be exercisable for a period of 5
years.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

“19.99% Share Cap” shall have the meaning ascribed to such term in
Section 2.1(a)

 

ARTICLE II.
PURCHASE AND SALE

 

2.1  Closing; Escrow of Purchase Price.

 

(a)  At the Closing, each Purchaser shall purchase from the Company, severally
and not jointly with the other Purchasers, and the Company shall issue and sell
to each Purchaser, (a) a number of Shares equal to such Purchaser’s Subscription
Amount divided by the Per Share Purchase Price and (b) the Warrants, registered
in the name of each Purchaser, pursuant to which such Purchaser shall have the
right to acquire up to the number of shares of Common Stock equal to 25% of the
Shares to be issued to such Purchaser at the Closing.  The aggregate number of
Shares sold hereunder (when aggregated with the aggregate number of Warrant
Shares and any and all securities to be issued to the Placement Agent and any
other placement agents or brokers in connection with the transactions
contemplated hereby, shall, in no event, exceed twelve million four hundred
seventy five thousand (12,475,000).  The Subscription Amounts of the Purchasers
shall be appropriately reduced in the event the number of Shares subscribed for
by the Purchasers are required to be reduced as a result of the 19.99% Share
Cap, and any escrowed funds relating to such reduced Subscription Amounts shall
be returned to the Purchasers.

 

5

--------------------------------------------------------------------------------


 

(b)  Upon satisfaction of the conditions set forth in Section 2.2, (i) the
Company shall deliver or cause to be delivered to Lead Investor Counsel, in
trust, certificates, registered in such name or names as the Purchasers may
designate, representing the Shares and the Warrants, with instructions that such
Shares and Warrants are to be held for release to the Purchasers only upon
payment in full of the aggregate purchase price to the Company by all the
Purchasers and (ii) following receipt of such certificates, the Company and the
Placement Agent shall jointly instruct Lead Investor Counsel to release (i) the
Net Escrow Amount to the Company, (ii) the Cash Placement Agent Fee to the
Placement Agent and (iii) the Lead Investor Counsel Fees to Lead Investor
Counsel.  The Closing shall occur at the offices of Manatt Phelps & Phillips,
LLP, or such other location as the parties shall mutually agree.

 

(c)  Simultaneously with the execution and delivery of a counterpart to this
Agreement by a Purchaser, such Purchaser shall promptly cause a wire transfer of
immediately available funds in an amount representing such Purchaser’s
Subscription Amount to be paid to the non-interest bearing escrow account of
Lowenstein Sandler PC, the Purchasers’ counsel (“Lead Investor Counsel”), set
forth on Schedule I attached hereto (the aggregate amounts being held in escrow
are referred to herein as the “Escrow Amount”).  Lead Investor Counsel shall
hold the Escrow Amount in escrow until (i) Lead Investor Counsel receives
written instructions from the Company and the Lead Investor authorizing the
release of the Escrow Amount in accordance with this Section 2.1; or (ii) Lead
Investor Counsel receives written instructions from the Company and/or the
Purchasers (or a specific terminating Purchaser) that the Agreement has been
terminated in which case Lead Investor Counsel shall return to each Purchaser
(or, in the case of a termination of this Agreement by a Purchaser solely with
respect to itself, such terminating Purchaser), the portion of the Escrow Amount
each such Purchaser delivered to the Lead Investor Counsel.  The Company hereby
authorizes the Lead Investor Counsel to release from the Escrow Amount, at the
Closing, without further action or deed (other than receipt of the written
instructions from the Company and the Placement Agent authorizing the release of
the Escrow Amount), the (i) Cash Placement Agent Fee to the Placement Agent;
(ii) Lead Investor Counsel Fees to Lead Investor Counsel; and (iii) the Net
Escrow Amount to the Company.

 

(d)  The Company and the Purchasers acknowledge and agree for the benefit of
Lead Investor Counsel (which shall be deemed to be a third party beneficiary of
this Section 2.1) as follows:

 

(i)            Lead Investor Counsel (A) is not responsible for the performance
by the Company or the Purchasers of this Agreement or any of the Transaction
Documents or for determining or compelling compliance therewith; (B) is only
responsible for (I) holding the Escrow Amount in escrow pending receipt of
written instructions from the Placement Agent and the Company directing the
release of the Escrow Amount in accordance with this Section 2.1 or (II)
disbursing the Escrow Amount in accordance with the written instructions from
the Company and/or the Purchasers in accordance with this Section 2.1, each of
the responsibilities of Lead Investor Counsel in clause (I) and (II) is
ministerial in nature, and no implied duties or obligations of any kind shall be
read into this Agreement against or on the part of Lead Investor Counsel
(collectively, the “Lead Investor Counsel Duties”); (C) shall not be

 

6

--------------------------------------------------------------------------------


 

obligated to take any legal or other action hereunder which might in its
judgment involve or cause it to incur any expense or liability unless it shall
have been furnished with indemnification acceptable to it, in its sole
discretion; (D) may rely on and shall be protected in acting or refraining from
acting upon any written notice, instruction (including, without limitation, wire
transfer instructions, whether incorporated herein or provided in a separate
written instruction), instrument, statement, certificate, request or other
document furnished to it hereunder and believed by it to be genuine and to have
been signed or presented by the proper Person, and shall have no responsibility
for making inquiry as to, or for determining, the genuineness, accuracy or
validity thereof, or of the authority of the Person signing or presenting the
same; (E) may consult counsel satisfactory to it, and the written opinion or
advice of such counsel in any instance shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the opinion or advice of such
counsel; and (F) shall be authorized to distribute, at the Closing, to Lead
Investor Counsel the Lead Investor Counsel Fees.  Documents and written
materials referred to in this Section 2.1 including, without limitation, e-mail
and other electronic transmissions capable of being printed, whether or not they
are in fact printed; and any such e-mail or other electronic transmission may be
deemed and treated by Lead Investor Counsel as having been signed or presented
by a Person if it bears, as sender, the Person’s e-mail address.

 

(ii)           Lead Investor Counsel shall not be liable to anyone for any
action taken or omitted to be taken by it hereunder in connection with its Lead
Investor Counsel Duties, except in the case of Lead Investor Counsel’s gross
negligence, willful misconduct or bad faith (as finally determined by a court of
competent jurisdiction) in breach of the Lead Investor Counsel Duties.  IN NO
EVENT SHALL THE LEAD INVESTOR COUNSEL BE LIABLE FOR INDIRECT, PUNITIVE, SPECIAL
OR CONSEQUENTIAL DAMAGE OR LOSS (INCLUDING BUT NOT LIMITED TO LOST PROFITS)
WHATSOEVER, EVEN IF LEAD INVESTOR COUNSEL HAS BEEN INFORMED OF THE LIKELIHOOD OF
SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.

 

(iii)          The Company and the Purchasers hereby indemnify and hold harmless
Lead Investor Counsel from and against, any and all loss, liability, cost,
damage and expense, including, without limitation, reasonable counsel fees and
expenses, which Lead Investor Counsel may suffer or incur by reason of any
action, claim or proceeding brought against Lead Investor Counsel arising out of
or relating to the performance of the Lead Investor Counsel Duties, unless such
action, claim or proceeding is the result of the gross negligence, willful
misconduct or bad faith (as finally determined by a court of competent
jurisdiction) of Lead Investor Counsel.

 

(iv)          Lead Investor Counsel has acted as legal counsel to the Purchasers
in connection with this Agreement and the other Transaction Documents, is merely
acting as an escrow agent under this Agreement and is, therefore, hereby
authorized to continue acting as legal counsel to Nite Capital, L.P. (the “Lead
Investor”) including, without limitation, with regard to any dispute arising out
of this Agreement, the other Transaction Documents, the Escrow Amount or any
other matter.  Each of the Company and the Purchasers hereby expressly consents
to permit Lead Investor Counsel

 

7

--------------------------------------------------------------------------------


 

to represent the Lead Investor in connection with all matters relating to or
arising from this Agreement, including, without limitation, with regard to any
dispute arising out of this Agreement, the other Transaction Documents, the
Escrow Amount or any other matter, and hereby waives any conflict of interest or
appearance of conflict or impropriety with respect to such representation.  The
Company has consulted with its own counsel specifically about this Section 2.1
to the extent it deemed necessary, and has entered into this Agreement after
being satisfied with such advice.

 

2.2  Closing Conditions; Deliveries.

 

(a)  Conditions to the Purchasers’ Obligations. The obligation of each Purchaser
to purchase the Shares and Warrants at the Closing is subject to the fulfillment
to the Purchasers’ reasonable satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived in writing by the
Purchasers:

 

(i)            The representations and warranties made by the Company in
Section 3.1 hereof qualified as to materiality shall be true and correct at all
times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date, and, the representations and warranties made by the Company in Section 3.1
hereof not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the Closing Date (including the delivery of the
certificates representing the Shares and the delivery of the Warrants in
accordance with Section 2.1 hereof).

 

(ii)           The Company shall have obtained in a timely fashion any and all
material consents, permits, approvals, registrations and waivers necessary or
appropriate for consummation of the purchase and sale of the Shares and
Warrants, all of which shall be and remain so long as necessary in full force
and effect.

 

(iii)          The Company shall have executed and delivered the Registration
Rights Agreement to the Purchasers.

 

(iv)          No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
or self-regulatory organization enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.

 

(v)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in subsections (i), (ii), (iv), (viii) and (ix) of this
Section 2.2(a).

 

8

--------------------------------------------------------------------------------


 

(vi)          The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares and Warrants, certifying the current versions of
the Certificate of Incorporation and Bylaws of the Company and certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

 

(vii)         The Purchasers shall have received an opinion from Company
Counsel, in the form of Exhibit C attached hereto, dated as of the Closing Date,
which shall be reasonably satisfactory to the Lead Investor Counsel.

 

(viii)        No stop order or suspension of trading shall have been imposed by
any Person with respect to public trading in the Common Stock.

 

(ix)           No consent of the stockholders of the Company shall be required
to issue the Shares relating to such aggregate Subscription Amounts.

 

(x)            The Company’s Common Stock (including the Shares and the Warrant
Shares) shall be eligible for inclusion on the Nasdaq Capital Market and listed
and admitted and authorized for trading on the Nasdaq Capital Market by the
Effectiveness Date, as such term is defined in the Registration Rights Agreement
by and between the Company and the Purchasers of even date herewith.

 

(b)  Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Shares and Warrants at the Closing is subject to the fulfillment
to the satisfaction of the Company on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:

 

(i)            The representations and warranties made by each of the Purchasers
in Section 3.2 hereof shall be true and correct in all material respects when
made, and shall be true and correct in all material respects on the Closing Date
with the same force and effect as if they had been made on and as of said date. 
The Purchasers shall have performed in all material respects all obligations and
conditions herein required to be performed or observed by them on or prior to
the Closing Date.

 

(ii)           The Purchasers shall have executed and delivered the Registration
Rights Agreement to the Company at or prior to Closing; provided, that, this
condition shall be satisfied with respect to each Purchaser who has executed and
delivered the Registration Rights Agreement.

 

(iii)          Each of the Purchasers shall have delivered such Purchaser’s
Subscription Amount by wire transfer to the account set forth on Schedule I
attached hereto.

 

(iv)          No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or

 

9

--------------------------------------------------------------------------------


 

proceeding shall have been instituted by any governmental authority, or
self-regulatory organization enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.

 

(c)  Termination of Obligations to Effect Closing; Effects.

 

(i)            The obligations of the Company, on the one hand, and the
Purchasers, on the other hand, to effect the Closing shall terminate as follows:

 

(A)          Upon the mutual written consent of the Company and the Purchasers;

 

(B)           By the Company if any of the conditions set forth in
Section 2.2(b) shall have become incapable of fulfillment, and shall not have
been waived by the Company;

 

(C)           By a Purchaser (with respect to itself only) if any of the
conditions set forth in Section 2.2(a) shall have become incapable of
fulfillment, and shall not have been waived by such Purchaser; or

 

(D)          By either the Company or any Purchaser (with respect to itself
only) if the Closing has not occurred on or prior to November 8, 2005;

 

provided, however, that, except in the case of clause (A) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

(ii)           Nothing in this Section 2.2(c) shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

(iii)          In the event of termination by a Purchaser of its obligations to
effect the Closing pursuant to this Section 2.2(c), written notice thereof shall
forthwith be given by the Company to the other Purchasers and the other
Purchasers shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1  Representations and Warranties of the Company.  Except as set forth under
the corresponding section of the Disclosure Schedules delivered concurrently
herewith, the Company hereby makes the following representations and warranties
as of the date hereof and as of the Closing Date to each Purchaser:

 

10

--------------------------------------------------------------------------------


 

(a)  Subsidiaries.  Except as set forth on Schedule 3.1(a), the Company has no
direct or indirect subsidiaries.  Except as set forth on Schedule 3.1(a), the
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.  If
the Company has no subsidiaries, then references in the Transaction Documents to
the Subsidiaries will be disregarded.

 

(b)  Organization and Qualification.  Each of the Company and the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 

(c)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder.  The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith other than
in connection with the Required Approvals.  Each Transaction Document has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(d)  No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company

 

11

--------------------------------------------------------------------------------


 

of the transactions contemplated thereby do not and will not (i) conflict with
or violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected, or (iv) conflict with or violate the terms of any
agreement by which the Company or any Subsidiary is bound or to which any
property or asset of the Company or any Subsidiary is bound or affected; except
in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(e)  Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.4 of this Agreement, (ii) the filing
with the Commission of the Registration Statement, (iii) application(s) to each
applicable Trading Market for the listing of the Shares and Warrant Shares for
trading thereon in the time and manner required thereby, and (iv) the filing of
Form D with the Commission and such filings as are required to be made under
applicable state securities laws, with each of the items listed in clauses
(i)-(iv) inclusive being deemed a “Required Approval”).

 

(f)  Issuance of the Securities.  The Shares and Warrants are duly authorized
and, when issued and paid for in accordance with the Transaction Documents, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.  The Warrant Shares, when issued in accordance with
the terms of the Transaction Documents, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company.  The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Agreement and the Warrants.

 

(g)  Capitalization.  The capitalization of the Company is as described in the
Company’s most recent periodic report filed with the Commission.  The Company
has not issued any capital stock since such filing other than pursuant to the
exercise of employee stock options under the Company’s stock option plans,

 

12

--------------------------------------------------------------------------------


 

the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plan and pursuant to the conversion or exercise of
outstanding Common Stock Equivalents.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as a result
of the purchase and sale of the Securities, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock, other than as set forth in the SEC
Reports or in connection with the Company’s stock option plans.  The issue and
sale of the Securities will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Securities.  Except as disclosed in the SEC Reports, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 

(h)  SEC Reports; Financial Statements.  The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto, being collectively referred to herein as the “SEC Reports”) on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods

 

13

--------------------------------------------------------------------------------


 

involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(i)  Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities required to
be reflected in the Company’s financial statements pursuant to GAAP (which
liabilities have not resulted in and could not reasonably be expected to result
in a Material Adverse Effect) or required to be disclosed in filings made with
the Commission, (iii) the Company has not altered its method of accounting,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property, with or without consideration, to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  Except as disclosed in the SEC Reports, the Company does not have
pending before the Commission any request for confidential treatment of
information.

 

(j)  Litigation.  Except as disclosed in the SEC Reports: There is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, with respect to the Company, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.

 

(k)  Employment Matters.  The Company and its Subsidiaries are in compliance
with all federal, state, local and foreign laws and regulations

 

14

--------------------------------------------------------------------------------


 

respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any of
its Subsidiaries is a party to any collective bargaining agreement.  The Company
and its Subsidiaries believe that their overall relations with their employees
are satisfactory.  No executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the Securities Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary.

 

(l)  Compliance.  Except as disclosed in the SEC Reports, neither the Company
nor any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, except in
each case as could not have a Material Adverse Effect.

 

(m)  Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(n)  Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens as disclosed in the SEC Reports
and for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties.  Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance.

 

15

--------------------------------------------------------------------------------


 

(o)  Patents and Trademarks.  Except as set forth in the SEC Reports, the
Company and its Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and other similar rights (collectively, the “Intellectual
Property Rights”) that are necessary or material for use in connection with
their respective businesses as described in the SEC Reports and which the
failure to so have could have or reasonably be expected to result in a Material
Adverse Effect.  To the knowledge of the Company (after due inquiry), the
Intellectual Property Rights owned and licensed by the Company and/or its
Subsidiaries, do not violate or infringe upon the rights of any Person.  To the
knowledge of the Company, all such Company Intellectual Property Rights are
enforceable.

 

(p)  Insurance.  The Company and the Subsidiaries are insured by insurers
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company and the Subsidiaries are engaged. 
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business.

 

(q)  Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, other than
(i) for services as employees, officers and directors, (ii) reimbursement for
expenses incurred on behalf of the Company and (iii) for other employee
benefits, including stock option agreements under any stock option plan of the
Company.

 

(r)  Sarbanes-Oxley.  The Company is in material compliance with all provisions
of the Sarbanes-Oxley Act of 2002 and applicable rules and regulations
promulgated by the Commission thereunder, in each case which are applicable to
it as of the Closing Date.

 

(s)  Certain Fees.  Except for the cash commissions to be paid to the Placement
Agent (the “Cash Placement Agent Fee”), no cash brokerage or cash finder’s fees
or commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement.  The
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.

 

16

--------------------------------------------------------------------------------


 

(t)  Private Placement. Assuming the accuracy of the Purchasers representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

 

(u)  Investment Company. The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(v)  Registration Rights.  Except as set forth on the disclosure schedule to the
Registration Rights Agreement, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.

 

(w)  Listing and Maintenance Requirements.  The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  Except as disclosed in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.

 

(x)  Application of Takeover Protections.  Assuming the Purchasers beneficially
own no shares of Common Stock immediately prior to the date hereof, the Company
and its Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.

 

(y)  Disclosure.  The Company confirms that, neither the Company nor any other
Person acting on its behalf has provided any of the Purchasers or their agents
or counsel with any information that constitutes or might constitute material,
non-public information.  The Company understands and confirms that the
Purchasers will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.  All disclosure provided to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, furnished by or on
behalf of the Company are true and correct and do not contain any untrue

 

17

--------------------------------------------------------------------------------


 

statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

(z)  No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.

 

(aa)  Form S-3 Eligibility.  The Company is eligible to register the resale of
its Common Stock by the Purchasers under Form S-3 promulgated under the
Securities Act.

 

(bb)  Taxes.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has timely prepared and filed all
necessary federal, state and foreign income and franchise tax returns and has
paid or accrued all taxes shown as due thereon, and the Company has no knowledge
of a tax deficiency which has been asserted or threatened against the Company or
any Subsidiary. All taxes and other assessments and levies that the Company or
any Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due.  There are no tax liens or claims pending or, to the Company’s
knowledge, threatened against the Company, any Subsidiary or any of their
respective assets or property.

 

(cc)  General Solicitation.  Neither the Company nor, to the Company’s
knowledge, any person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising.  To
the Company’s knowledge, based upon representations by such Purchasers or other
investors, the Company has offered the Shares and Warrants for sale only to the
Purchasers and certain other “accredited investors” within the meaning of
Rule 501 under the Securities Act.

 

(dd)  Acknowledgment Regarding Purchasers’ Purchase of Shares and Warrants.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by any Purchaser or any of
their respective representatives or agents in connection with this Agreement and
the transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Shares and Warrants.  The Company further

 

18

--------------------------------------------------------------------------------


 

represents to each Purchaser that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(ee)  Acknowledgement Regarding Purchasers’ Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(g) and 4.15 hereof), it is understood and agreed by the Company
(i) that none of the Purchasers have been asked to agree, nor has any Purchaser
agreed, to desist from purchasing or selling, long and/or short, securities of
the Company, or “derivative” securities based on securities issued by the
Company or to hold the Securities for any specified term; (ii) that past or
future open market or other transactions by any Purchaser, including Short
Sales, and specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Purchaser, and counter parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iv) that each Purchaser shall not be deemed to have any affiliation with or
control over any arm’s length counter-party in any “derivative” transaction.

 

(ff)  Environmental Matters.  To the Company’s knowledge, the Company (i) is not
in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance in violation of any
Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, and (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and there is no pending or, to
the Company’s knowledge, threatened investigation that might lead to such a
claim.

 

(gg)  Accounting Controls.  The Company and its Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, and (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization.

 

(hh)  Internal Controls.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for the Company
and designed such disclosure controls and procedures to ensure that material
information relating to the Company is made known to the certifying

 

19

--------------------------------------------------------------------------------


 

officers by others within those entities, particularly during the period in
which the Company’s most recently filed period report under the Exchange Act, as
the case may be, is being prepared.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the most recent periodic reporting period under the Exchange
Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, except as described in the SEC Reports, there have been no
significant changes in the Company’s internal control over financial reporting
(as such term is defined in Item 308(c) of Regulation S-K) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal control over financial reporting.  The Company maintains and will
continue to maintain a standard system of accounting established and
administered in accordance with generally accepted accounting principles and the
applicable requirements of the Exchange Act.

 

3.2 Representations and Warranties of the Purchasers.  Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:

 

(a)  Organization; Authority.  Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate action on
the part of such Purchaser.  Each Transaction Document to which it is a party
has been duly executed by such Purchaser, and when delivered by such Purchaser
in accordance with the terms hereof, will constitute the valid and legally
binding obligation of such Purchaser, enforceable against it in accordance with
its terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(b)  Purchaser’s Intent.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account for investment purposes (this representation and warranty
not limiting such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws).  Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not have any agreement
or understanding,

 

20

--------------------------------------------------------------------------------


 

directly or indirectly, with any Person to transfer or distribute any of the
Securities.

 

(c)  Purchaser Status.  At the time such Purchaser was offered the Securities,
it was, and at the date hereof it is an “accredited investor” as defined in
Rule 501(a) under the Securities Act.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

 

(d)  Experience of Such Purchaser.  Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.

 

(e)  General Solicitation.  Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(f)  Compliance with Patriot Act.  The funds utilized by such Purchaser for the
purchase of the Securities do not violate any provisions of the USA Patriot Act
of 2001.

 

(g)  Prohibited Transactions.   During the last thirty (30) days prior to the
date of this Agreement, neither such Investor nor any Affiliate of such
Purchaser which (x) had knowledge of the transactions contemplated hereby, (y)
has or shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Securities, or (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”)
has, directly or indirectly, effected or agreed to effect any transactions in
the securities of the Company, including any short sale, whether or not against
the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”).  Such Purchaser shall not, and shall cause its Trading Affiliates
not to, engage, directly or indirectly, in a Prohibited Transaction during the
period from the date hereof until such time as (i)  the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated pursuant to Section 2.2(c) hereof.

 

(h)  Blue Sky Compliance.  Such Purchaser shall agree to comply with any state
blue sky limitations on the resale of the Securities, if any.

 

21

--------------------------------------------------------------------------------


 

(i)  Limitation on Shares.  As a result of the transactions contemplated by this
Agreement, such Purchaser, together with such Purchaser’s Affiliates, shall not
own more than 19.99% of the Company’s Common Stock assuming conversion of all of
such Purchaser’s and all of such Purchaser’s Affiliates securities of the
Company which are convertible into Common Stock.

 

(j)  Such Purchaser understands and acknowledges that the Company is providing
compensation to the Placement Agent, a registered securities broker dealer firm,
and certain other broker dealer firms, in connection with services provided to
the Company as selling agent in connection with the sale of the Securities.  The
Placement Agent and the other selling agents shall be entitled to receive the
Cash Placement Agent Fee equal to eight percent (8%) of the gross proceeds from
the sale of the Shares to the Purchasers and warrants equal to ten percent (10%)
of the number of Shares purchased by the Purchasers.  The warrants shall have an
exercise price of $0.8505 and a five year term.

 

The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1  Transfer Restrictions. (a) The Securities may only be disposed of in
compliance with state and federal securities laws.  In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company, or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of transfer,
any such transferee shall agree in writing to be bound by the applicable terms
of this Agreement and shall have the rights of a Purchaser under this Agreement
and the Registration Rights Agreement.

 

(b)  The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE

 

22

--------------------------------------------------------------------------------


 

SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL (OTHER THAN IN CONNECTION WITH ANY
TRANSFER PURSUANT TO RULE 144) TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE
OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties.  Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith.  Further, no notice shall be
required of such pledge.  At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.

 

(c)  Certificates evidencing the Shares and Warrant Shares (other than Shares or
Warrant Shares issued to an Affiliate) shall not contain any legend (including
the legend set forth in Section 4.1(b)), (i) following any sale pursuant to a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Shares or Warrant Shares pursuant to Rule 144, or (iii) if such
Shares or Warrant Shares are eligible for sale under Rule 144(k), or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission).  The Company shall cause its counsel to issue a legal opinion
to the Company’s transfer agent promptly after the Effective Date if required by
the Company’s transfer agent to effect the removal of the legend hereunder,
subject to any state blue sky law limitations.  If all or any portion of a
Warrant is exercised at a time when there is an effective registration statement
to cover the resale of the Warrant Shares for which the applicable portion of
the Warrant has been exercised, such Warrant Shares shall be issued free of all
legends following any sale pursuant to a registration statement covering the
resale of such security.  The Company agrees that following the Effective Date
or at such time as such legend

 

23

--------------------------------------------------------------------------------


 

is no longer required under this Section 4.1(c), it will, no later than five
Trading Days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Shares or Warrant Shares,
as the case may be, issued with a restrictive legend (such date, the “Legend
Removal Date”), deliver or cause to be delivered to such Purchaser a certificate
representing such Securities that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.

 

(d)  In addition to such Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as liquidated damages and not as a penalty, for
each $1,000 of Shares or Warrant Shares (based on the VWAP of the Common Stock
on the date such Securities are delivered to the Company’s transfer agent and
written notice is delivered to the Company) subject to Section 4.1(c), $10 per
Trading Day (increasing to $20 per Trading Day ten (10) Trading Days after such
damages have begun to accrue) for each Trading Day after such fifth Trading Day
after the Legend Removal Date until such certificate is delivered. Nothing
herein shall limit such Purchaser’s right to pursue actual damages for the
Company’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and such Purchaser shall have the right
to pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

 

(e)  Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that such Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.

 

4.2  Furnishing of Information.  As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act.  As long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities under Rule 144. The Company
further covenants that it will take such further reasonable action as any holder
of Securities may reasonably request, to the extent required from time to time
to enable such Person to sell such Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

 

4.3  Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that (X) would be integrated with the offer or
sale of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers or (Y) that would
be integrated with the offer or sale of the Securities for

 

24

--------------------------------------------------------------------------------


 

purposes of the rules and regulations of any Trading Market such that it would
require shareholder approval.

 

4.4  Securities Laws Disclosure; Publicity.  Except as set forth below, no
public release or announcement concerning the transactions contemplated hereby
shall be issued by the Company or the Purchasers without the prior consent of
the other party (which consent shall not be unreasonably withheld), except as
such release or announcement may be required by law or the applicable rules or
regulations of any securities exchange or securities market, in which case the
Company or the Purchasers, as the case may be, shall allow the other party to
the extent reasonably practicable in the circumstances, reasonable time to
comment on such release or announcement in advance of such issuance.  By
8:30 a.m. (New York City time) on the Trading Day immediately following the date
of this Agreement, the Company shall issue a press release disclosing the
execution of this Agreement.  The Company will promptly file a Form 8-K(s)
relating to the execution of this Agreement and the consummation of the
transactions contemplated hereby in accordance with applicable Commission
regulations.  In addition, the Company will make such other filings and notices
in the manner and time required by the Commission.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission (other than
the Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any other regulatory agency, without the prior written consent of such
Purchaser, except to the extent such disclosure is required by law or trading
market regulations, in which case the Company shall provide the Purchasers with
prior notice of such disclosure except to the extent such prior notice is
provided in this Agreement.

 

4.5  Shareholders Rights Plan.  No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that any Purchaser is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and the Purchasers.

 

4.6  Non-Public Information.  The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides such Purchaser with the opportunity to accept or refuse to accept
such material nonpublic information for review and any Purchaser wishing to
obtain such information shall have executed a written agreement regarding the
confidentiality and use of such information.

 

4.7  Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Securities hereunder for working capital and general corporate purposes.

 

4.8  Reimbursement.  If any Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as

 

25

--------------------------------------------------------------------------------


 

a result of sales, pledges, margin sales and similar transactions by such
Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred.  The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person.  The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

4.9  Indemnification of Purchasers.   The Company will indemnify and hold each
Purchaser and each Purchaser’s Affiliates and the directors, officers,
shareholders, partners, employees and agents of each Purchaser and each
Purchaser’s Affiliates (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to: (a) any
misrepresentation, breach or inaccuracy of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents; or (b) any cause of action, suit or claim
brought or made against such Purchaser Party and arising solely out of or solely
resulting from the execution, delivery, performance or enforcement of this
Agreement or any of the other Transaction Documents and without causation by any
other activity, obligation, condition or liability pertaining to such Purchaser
Party. The Company will reimburse such Purchaser Party for its reasonable legal
and other expenses (including the cost of any investigation, preparation and
travel in connection therewith) incurred in connection therewith, as such
expenses are incurred.

 

4.10  Reservation of Common Stock.   As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Warrant Shares pursuant to any exercise of the Warrants.

 

4.11  Listing of Common Stock. Promptly following the date hereof, the Company
shall take all necessary action to cause the Shares and the Warrant Shares to be
approved for inclusion in the Nasdaq Capital Market.  Further, if the Company
applies to have its Common Stock or other securities traded on any other Trading
Market, it shall include in such application the Shares and the Warrant Shares
and will take such other action as is necessary to cause such Common Stock to be
so listed.  The Company will use commercially reasonable efforts to continue the
listing and trading of its Common

 

26

--------------------------------------------------------------------------------


 

Stock on the Nasdaq Capital Market and, in accordance, therewith, will use
commercially reasonable efforts to comply in all respects with the Company’s
reporting, filing and other obligations applicable to issuers whose securities
are listed on such market.

 

4.12  Equal Treatment of Purchasers.  No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration is also
offered to all of the parties to the Transaction Documents. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended to
treat for the Company the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.

 

4.13  Limitation on Future Financing. From the date hereof until fifteen (15)
Trading Days after the Effective Date, the Company shall not effect a financing
of its Common Stock or Common Stock Equivalents. Notwithstanding anything to the
contrary herein, this Section 4.13 shall not apply to the following: (a) the
granting of options or restricted stock to employees, consultants, officers and
directors of the Company pursuant to any stock option plan duly adopted by the
Board of Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) the exercise of any
security issued by the Company in connection with the offer and sale of the
Company’s securities pursuant to this Agreement, (c) the exercise of or
conversion of any convertible securities, options or warrants issued and
outstanding on the date hereof, provided such securities have not been amended
since the date hereof, (d) the issuance of securities in connection with a
business combination, joint venture or development agreement or strategic
partnership or similar agreement approved by the Company’s board of directors,
the primary purpose of which is not to raise equity capital, (e) the exchange or
conversion for any Company securities (however denominated) of any Company
indebtedness or Subsidiary indebtedness issued after the date hereof so long as
such Company securities are not registered earlier than fifteen days after the
Effective Date, or (f) any potential financing set forth on Schedule 4.14 which
provides Purchaser with a right of participation.

 

4.14  Right of Participation.  For a period of two-hundred seventy (270)
calendar days from the Closing Date, each Purchaser shall be given not less than
five (5) Business Days prior written notice of any proposed sale by the Company
of its Common Stock or Common Stock Equivalents in connection with any follow on
equity or equity-linked capital financing.  Each Purchaser who exercise its
rights pursuant to this Section 4.14 shall have the right to participate in the
purchase of such offered Common Stock or Common Stock Equivalents, in accordance
with the terms and conditions set forth in such notice, and to purchase up to
its Pro Rata Share of the securities offered as part of such equity or
equity-linked capital financing transaction.  In the event such terms and
conditions are modified during the notice period, the Purchasers shall be given
prompt notice of such modification and shall have the right during the original
notice period or for a period of five (5) Business Days following the notice of
modification, whichever is longer, to exercise such right.  Notwithstanding the
foregoing, the rights granted to Purchasers pursuant to this Section 4.14 shall
not apply to (i) a financing transaction from any of the Company’s strategic
partners, (ii) a financing transaction from any of the

 

27

--------------------------------------------------------------------------------


 

Company’s current lenders, or a financing transaction from any of the officers
or directors of the Company in which no other third party participates or
(iii) a convertible debt financing transaction pursuant to which such debt may
be convertible into capital stock of any Subsidiary or capital stock of the
Company, which, in the case of such Subsidiary, after the date of such
convertible debt transaction, the Company holds greater than 50% of the capital
stock of such Subsidiary, provided, however, that in the case of
subsection (iii) of this Section 4.14, both the conversion price and the
exercise price of any shares of Common Stock issuable upon conversion and/or
exercise, as the case may be, of any Common Stock Equivalents issued in
connection with such debt financing shall be greater than the closing bid price
of a share of Common Stock on the Trading Market on the Trading Day immediately
preceding the consummation of such debt financing (and the conversion and/or
exercise price of the Common Stock Equivalents issued in such debt financing
shall not provide for a downward adjustment solely related to the passage of
time or some other feature designed to circumvent the obligation that the
conversion and/or exercise price be greater than the closing bid price of a
share of Common Stock on the Trading Market on the Trading Day immediately
preceding the consummation of such debt financing).

 

4.15  No Net Short Position.  Each Purchaser agrees, severally and not jointly
with any other Purchasers, that they or any Person acting at the request or
direction of Purchaser, will not, until the Effective Date, use the Shares or
the Warrant Shares to cover any Short Sales (as hereinafter defined).  For
purposes of this Section 4.15, a “Short Sale” by any Purchaser shall mean a sale
of Common Stock by such Purchaser that is marked as a short sale and that is
made at a time when there is no equivalent offsetting long position in Common
Stock held by such Purchaser.  Additionally, each Purchaser understands and
acknowledges, severally and not jointly with any other Purchaser, that the SEC
currently takes the position that coverage of short sales of shares of the
Common Stock “against the box” prior to the Effective Date of the Registration
Statement with the Shares purchased hereunder is a violation of Section 5 of the
Securities Act, as set forth in Item 65, Section 5 under Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.
Accordingly, each Purchaser hereby agrees not to use any of the Shares to
directly cover any short sales made prior to the Effective Date.

 

ARTICLE V.
MISCELLANEOUS

 

5.1  Fees and Expenses.  The Company shall pay the reasonable fees and expenses
of Lead Investor Counsel in connection with the transactions contemplated hereby
(the “Lead Investor Counsel Fees”), which Lead Investor Counsel Fees shall
include, without limitation, the fees and expenses associated with the
negotiation, preparation and execution and delivery of this Agreement and the
other Transaction Documents and any amendments, modifications or waivers
thereto, but in no event in an amount to exceed $20,000.  The Lead Investor
Counsel Fees shall be paid to Lead Investor Counsel at the Closing by release to
Lead Investor Counsel of the portion of the Escrow Amount equal to the Lead
Investor Counsel Fees.  Except as set forth above, the Company and the
Purchasers shall each bear their own expenses in connection with the
negotiation,

 

28

--------------------------------------------------------------------------------


 

preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Securities.

 

5.2  Entire Agreement.  The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede and void all prior agreements
and understandings, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.3  Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered (receipt confirmed) via facsimile at
the facsimile number set forth on the signature pages attached hereto prior to
6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered (receipt
confirmed) via facsimile at the facsimile number set forth on the signature
pages attached hereto on a day that is not a Trading Day or later than 6:30 p.m.
(New York City time) on any Trading Day, (c) the second Trading Day following
the date of deposit with a carrier or service, if sent by U.S. nationally
recognized overnight carrier or courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

5.4  Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof
(unless it so provides by its terms), nor shall any delay or omission of either
party to exercise any right hereunder in any manner impair the exercise of any
such right.

 

5.5  Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

5.6  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser.  Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Purchasers”.

 

29

--------------------------------------------------------------------------------


 

5.7  No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.9.

 

5.8  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
New York for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper.  Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by delivering a copy thereof
via overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto (including its
affiliates, agents, officers, directors and employees) hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding, as determined
by the court hearing such matter, shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

5.9  Survival.  The representations and warranties herein shall survive the
Closing and delivery of the Shares and Warrant Shares for a period of one year
after the date of this Agreement.

 

5.10  Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature
page were an original thereof.

 

30

--------------------------------------------------------------------------------


 

5.11  Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

5.12  Replacement of Securities.  If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 

5.13  Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

5.14  Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.15  Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document.  Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Document.  Each Purchaser shall be
entitled independently to protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be

 

31

--------------------------------------------------------------------------------


 

joined as an additional party in any proceeding for such purpose.  Each
Purchaser has been or has had the opportunity to be represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.  The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.

 

(Signature Page Follows)

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

FOCUS ENHANCEMENTS, INC.

 

Address for Notice:

 

 

 

 

1370 Dell Avenue

 

 

 

Campbell, California 95008

By:

/s/ Brett Moyer

 

 

Attn: Brett A. Moyer

 

Name:  Brett A. Moyer

 

President and CEO

 

Title:  President and Chief Executive Officer

 

Tel: (408) 866-8300

 

 

 

Fax: (408)866-4795

 

With copy to (which shall not constitute notice):

 

Manatt, Phelps & Phillips, LLP

1001 Page Mill Road, Bldg. 2

Palo Alto, California  94304-1006

Attn:  Jerrold F. Petruzzelli, Esq.

Tel:    (650) 812-1300

Fax:   (650) 213-0260

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

33

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO FCSE SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity:

 

 

Signature of Authorized Signatory of Investing Entity:

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

Email Address of Authorized Entity:

 

 

Address for Notice of Investing Entity:

 

 

 

 

Address for Delivery of Securities for Investing Entity (if not same as above):

 

 

Subscription Amount:

 

 

Shares:

 

 

Warrant Shares:

 

 

EIN Number:  [WE SUGGEST YOU PROVIDE THIS UNDER SEPARATE COVER]

 

 

 [PURCHASER SIGNATURE PAGE]

 

34

--------------------------------------------------------------------------------